DETAILED ACTION

The Amendment filed October 19, 2022 has been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. JP 2005-291331 to Kuroiwa et al.
Regarding Claim 13, Kuroiwa et al disclose a disc brake pad assembly (see Figure 1) having most all the features of the instant invention including:  a mounting plate 32 having opposed spaced abutments defining abutment depressions (see Figures 1, 5, and 6 and the depression portions in which elements 46a and 46b fit therein), and a pad spring 40 (see Figures 3a-3c) that includes:  a straight intermediate portion 42 having opposite first and second ends (see Figure 3a and the left and right ends of section 42) and defining a plane, a first arm 44b extending, without discontinuity, from the first end of the intermediate portion 42, inclined out of the plane (see Figure 3a), and a second arm 44a extending without discontinuity from the second end of the intermediate portion 42 inclined out of the plane on the same side of the plane as the first arm 44b (see Figure 3a), the first and second arms 44b and 44a each having an intermediate portion end (see Figures 3a-3c and the sections labeled 44b and 44a) and an opposite free end 46b and 46a, each free end 46b,46a curving outwardly relative to the intermediate portion 42 and back towards the plane, each curved end describing an angle, and wherein each free end 46b and 46a fits into an abutment depression (i.e., the depression portions between elements 12 and elements 38,39 shown in Figures 1, 5, and 6) in a circumferentially restrained manner such that application of a load to the pad spring 40 at the straight intermediate portion 42 results in stresses being reacted with a substantial resultant in a circumferential direction.
However, Kuroiwa et al do not disclose that the angle is at least 120 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the curved ends of the first and second arms of Kuroiwa et al to be at an angle of at least 120 degrees as a matter of design preference dependent upon the desired engagement between the pad spring and the back plate of the brake assembly.  As long as the pad spring and the backing plate are adequately attached, the angle of the curved ends of the arms is arbitrary.
Regarding Claim 14, Kuroiwa et al do not disclose that a ratio of circumferential lengths of the pad spring and mounting plate is 1:3 to 1:1.9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the ratio of the circumferential length of the pad spring and mounting plate of Kuroiwa et al to be 1:3 to 1:1.9 as a matter of design preference dependent upon the desired size and shape of the brake pad used in the assembly.
Regarding Claim 15, Kuroiwa et al further disclose that at least one of the first and second arms 44b and 44a include a major portion having an arcuate shape (see Figure 3a).
Regarding Claim 16, note that both arms 44b and 44a have a center of curvature radially outward of the pad spring 40 as shown in Figures 3a-3c. 
Regarding Claim 17, Kuroiwa et al do not disclose that the pad spring is formed from material having a thickness less than 1.6 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the pad spring of Kuroiwa et al from a material having a thickness less than 1.6 mm as a matter of design preference dependent upon the desired strength and durability of the pad spring to adequately hold the brake pad in place.
Regarding Claim 18, see Figures 3b and 3c and note how the first and second arms 44b and 44a are formed from two parallel spaced elements (see the two parallel elements of arms 44b and 44a connecting to curved elements 46b and 46a) to form an aperture (see the apertures formed between the elements 44b and 44a) therebetween.
Regarding Claim 19, Kuroiwa et al do not disclose that the first and second arms extend at an angle of 20 to 40 degrees from the straight intermediate portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the first and second arms of Kuroiwa et al to extend at an angle of 20 to 40 degrees from the straight intermediate portion as a matter of design preference dependent upon the desired size and shape of the brake pad the spring is resting on.
Allowable Subject Matter
Claims 1-12 and 20 are allowed.

Response to Arguments
Applicant’s arguments, see remarks, filed October 19, 2022, with respect to Claims 1-12 and 20 have been fully considered and are persuasive.  The 103 rejections of Claims 1-12 and 20 have been withdrawn. 
Applicant's arguments filed October 19, 2022 regarding Claims 13-19 have been fully considered but they are not persuasive.
Firstly, applicant argues that the Kuroiwa et al reference does not teach the features of independent Claim 13. Applicant argues that Kuroiwa only discloses a mounting plate 32 with a flat upper surface on which the free ends 46a,46b of the pad spring 40 are supported (as shown in Figures 5 and 6 of the reference).  Thus, applicant surmises that there is no suggestion that any abutment depressions or free ends that fit into abutment depressions in a circumferential restrained manner such that application of a load to the pad spring at the straight intermediate portion results in stresses being reacted with a substantial resultant in a circumferential direction are taught by Kuroiwa as claimed.
In response to this, the examiner respectfully disagrees.  As shown in Figures 5 and 6 of Kuroiwa et al, free ends 46a and 46b sit within depression portions just below element 12, i.e., in between elements 12 and 38,39.  So when a load/stress is applied to the straight intermediate portion 42, the free ends 46a and 46b are circumferentially restrained, at least to some extend within this depression area by the mere presence of elements 12, 38, and 39.  Thus, the claim limitations are still met.
And lastly, applicant argues that due to the lack of relevant teachings of the Kuroiwa reference, it would not have been obvious to modify the mounting plate 32 of Kuroiwa to include opposing abutments defining abutment depressions and fit the free ends 46a,46b of the pad spring 40 therein in accordance with the limitations of independent Claim 13.
In response to this, the examiner is not suggesting this modification of the Kuroiwa reference, as Kuroiwa already teach this claimed feature as outlined in the rejection and remarks above.
It is for these reasons that the rejections of Claims 13-19 have been maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	11/23/22